Citation Nr: 0900072	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-11 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 10, 
2003, for the award of a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied an effective date earlier than 
September 10, 2003, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities.  

A hearing at the RO was held in October 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO granted a 
total rating based on individual unemployability due to 
service-connected disabilities, effective September 10, 2003.  
Although the veteran was notified of this decision and his 
appellate rights in a March 2004 letter, he did not appeal.  

2.  In December 2005, VA received the veteran's request for 
an effective date earlier than September 10, 2003, for the 
award of a total rating based on individual unemployability.




CONCLUSION OF LAW

The criteria for an effective date earlier than September 10, 
2003, for the award of a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA prior to consideration of the 
issues addressed in this decision.  As set forth in more 
detail below, the facts in this case are not in dispute and 
the veteran's appeal must be dismissed as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error.  Pratt v. Nicholson, 
20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive).  Neither the 
veteran nor his representative has argued otherwise.




Background

The veteran's service medical records show that in December 
1967, he sustained a left upper quadrant gunshot wound during 
a hostile fire fight near Bong Son, Republic of Vietnam.  
Subsequent treatment records note numerous residuals 
including lacerations of the jejunum and colon; incomplete 
sciatic nerve paralysis; complete femoral nerve paralysis; 
and an open comminuted fracture of the left iliac bone with 
osteomyelitis.  

Following his separation from active service, the veteran 
filed an application for VA compensation benefits, seeking 
service connection for residuals of a gunshot wound to the 
abdomen.  In an August 1968 rating decision, the RO granted 
service connection for colostomy and sigmoid mucus fistula, 
complete paralysis of the left femoral nerve, incomplete 
paralysis of the left sciatic nerve, and osteomyelitis of the 
left iliac bone.  The RO assigned a temporary 100 percent 
convalescent rating from July 2, 1968.  

In June 1969, the veteran underwent VA medical examination to 
determine the severity of his service-connected disabilities.  
Based on the findings of the VA examination, in a November 
1969 rating decision, the RO assigned the following 
disability ratings, effective from July 2, 1968:  colostomy 
and sigmoid mucus fistula, 100 percent disabling; complete 
paralysis of the left femoral nerve and incomplete paralysis 
of the left sciatic nerve, 60 percent disabling; and left 
iliac bone injury with osteomyelitis, rated as 20 percent 
disabling.  The veteran was also awarded special monthly 
compensation pursuant to 38 U.S.C. § 314(s) (1970) (now 
codified at 38 U.S.C.A. § 1114(s) (West 2002)).

In February 1971, the veteran was scheduled for a VA medical 
examination to determine whether his colostomy and sigmoid 
mucus fistula disability was permanent in nature.  The 
veteran, however, failed to report for examination without 
explanation.  In a May 1971 rating decision, the RO reduced 
the disability rating for the veteran's colostomy and sigmoid 
mucus fistula to zero percent.  See 38 C.F.R. § 3.655.  This 
action reduced the veteran's combined disability rating to 70 
percent.  

In April and May 2001, the veteran filed additional claims, 
including service connection for post-traumatic stress 
disorder (PTSD) and a total rating based on individual 
unemployability due to service-connected disabilities.  In a 
December 2001 rating decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
disability rating, effective April 21, 2001.  The veteran's 
combined disability rating was increased to 80 percent.  The 
RO denied the veteran's claim for a total rating based on 
individual unemployability.  Although the veteran met the 
schedular criteria for an award of a total rating based on 
individual unemployability, the RO determined that the 
evidence did not show that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  The veteran was duly 
notified of this decision and his appellate rights in a 
December 2001 letter, but he did not appeal within the 
applicable time period.  Neither the veteran nor his 
representative contends otherwise.  

In March 2002, the veteran submitted a claim alleging clear 
and unmistakable error in the May 1971 rating decision which 
reduced his combined disability rating to 70 percent.  He 
argued that the RO should have rated his gunshot wound 
disability as 50 percent disabling under 38 C.F.R. § 7.73, 
Diagnostic Code 5319, pertaining to the evaluation of 
disabilities of Muscle Group XIX.  

While that claim was pending, in September 2003, the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  In a 
February 2004 rating decision, the RO granted a total rating 
based on individual unemployability, effective September 10, 
2003, the date of receipt of his application.  The veteran 
was duly notified of the RO's decision and his appellate 
rights in a March 2004 letter but he did not appeal within 
the applicable time period.  Neither the veteran nor his 
representative contends otherwise.  

Thereafter, in an October 2004 decision, the Board determined 
that the May 1971 rating decision was clearly and 
unmistakably erroneous.  Specifically, the Board noted that 
although the RO properly reduced the veteran's colostomy and 
sigmoid mucus fistula disability to zero percent based on his 
failure to report for the scheduled examination, the RO 
should have rated the residual disability from the gunshot 
wound under 38 C.F.R. § 4.73, Diagnostic Code 5319.  Thus, 
notwithstanding the finality that attached to the May 12, 
1971, rating decision, the Board found that the veteran was 
entitled to a 50 percent disability rating under 38 C.F.R. § 
4.56(b) and 38 C.F.R. § 4.73, Diagnostic Code 5319, effective 
the date of the reduction of the evaluation that had been 
assigned for his colostomy and sigmoid mucus fistula, i.e., 
June 1, 1971.  (The Board notes that this action increased 
the veteran's combined disability rating from 70 to 80 
percent from June 1, 1971).  A review of the record shows 
that the veteran did not appeal the Board's decision.  
Neither the veteran nor his representative contends 
otherwise.  

In December 2005, the veteran submitted a claim of 
entitlement to an earlier effective date for the award of a 
total rating based on individual unemployability, arguing 
that the Board's October 2004 decision changed the veteran's 
disability picture, requiring VA to "readdress...the original 
denial to establish entitlement to total disability based on 
individual unemployability (TDIU) in the rating decision 
dated December 7, 2001."  


Analysis

The veteran seeks an effective date earlier than September 
10, 2003, for the award of a total rating based on individual 
unemployability.  The Board has carefully considered the 
veteran's contentions, but finds that they do not provide a 
basis upon which to award an earlier effective date.  

As set forth above, in a February 2004 rating decision, the 
RO awarded a total rating based on individual 
unemployability, effective September 10, 2003.  Although the 
veteran was duly notified of this decision and his appellate 
rights, he did not appeal within the applicable time period.  
Neither he nor his representative contends otherwise.  Under 
these circumstances, the February 2004 rating decision 
assigning the September 10, 2004, effective date is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
reasoned that to allow such claims would vitiate the rule of 
finality.  Id.  

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

While the Board expresses no opinion on the eventual success 
of such a motion, the proper way to assert error in a final 
decision would be through an allegation, brought to the RO, 
that the February 2004 rating decision assigning the current 
effective date for a total rating based on individual 
unemployability contained clear and unmistakable error.  
Alternatively, the veteran could assert that the December 
2001 rating decision denying a total rating based on 
individual unemployability contained clear and unmistakable 
error.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 
1306, 1309 (Fed.Cir.2004).

In this case, none of the veteran's statements contain 
specific allegations of error in fact or law in the December 
2001 or February 2004 rating decisions, as required to allege 
CUE.  38 C.F.R. § 3.105(a); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).  

The Board has considered the veteran's contentions to the 
effect that the October 2004 decision discussed above changed 
the veteran's disability picture at the time of the December 
2001 rating decision denying a total rating based on 
individual unemployability, requiring VA RO "readdress" 
that decision.  As noted, however, at the time of the 
December 2001 rating decision, the veteran met the schedular 
criteria for an award of a total rating based on individual 
unemployability.  Nonetheless, the RO determined that the 
evidence did not show that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  The Board's October 2004 
decision, resulting in the veteran's combined disability 
rating rising from 70 to 80 percent, did not materially 
change the factual basis of the December 2001 rating 
decision.  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
September 10, 2003, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities.  Based on the procedural history of this case, 
the Board has no alternative but to dismiss the appeal 
without prejudice to the veteran's filing a CUE claim.  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim must be denied due to an absence of 
legal entitlement).  


ORDER

The claim of entitlement to an effective date earlier than 
September 10, 2003, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities, is dismissed.  




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


